 J. J. COLLINS SONS, INC.545IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Lummus Company and as described in see-,tion I,above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent Local 80 on and after about March 15, 1961,engaged in certain unfair labor practices violative of Section 8(b)(2) and 1(A) ofthe Act, it will be recommended that the Respondent Local 80 cease and desisttherefrom and take certain affirmative action to effectuate the policies of the Act.Having found that the Respondent discriminatorily refused to place the names ofJames Kivlin and John Kivlin on its out-of-work lists from which it makes referralof applicants to employment with the above-mentioned Delaware Mechanical Con-tractorsAssociation and the Respondent Lummus on and after about March 15,1961, I shall further recommend that the Respondent be required to place JamesKivlin's and John Kivlin's names on said lists and to refer them to employment fromthem without discrimination, and that Respondent shall make them whole for anyloss of earnings suffered by them as a result of its unlawful conduct by payment tothem of a sum of money equal to the amount they would normally have earned aswages absent the discrimination against them from on or about March 15, 1961,until such time as their names have been placed on the out-of-work lists and theyare referred to available employment from them.Loss of earnings shall be com-puted on a quarterly basis in the manner established by the Board in F. W.Wool-worth Co.,90 NLRB 289.Because the General Counsel does not contend that the Respondent maintainedany unlawful referral contract or arrangement or committed any misconduct exceptthat involving the Kivlins, I see no necessity for remedial action broader than thataboverecommended.CONCLUSIONS OF LAW1.Local 80, United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industryof the UnitedStates andCanada AFL-CIO, is a labororganization within the meaning of Section 2 (5) ofthe Act.2.Lummus Company is an employer engaged in commerce within the meaning.of Section2(2) of the Actand is engaged in commercewithinthemeaning ofSection 2(6) and(7) of the Act.3.By refusing to place James Kivlin'sand John Kivlin's names on or aboutMarch 15, 1961, and thereafter,on its out-of-work lists and by failing to refer then-,thereafter for employment with the aforementionedfirms theRespondent Local 80caused Lummus Company to discriminate against James Kivlin and John Kivlinin violation of Section 8(a)(3) of theAct and therebycoerced and restrained em-ployees in the exercise of rights guaranteed by Section7 of the Act, thereby violatingSection 8(b)(2) and1(A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication.]J.J.Collins Sons,Inc.andBookbindersand Paper Cutters'Union of Chicago, Local #8, International Brotherhood ofBookbinders,AFL-CIO.Case No. 13-CA-5293.May 10, 1963DECISION AND ORDERUpon charges duly filed by Bookbinders and Paper Cutters' Unionof Chicago, Local #8, International Brotherhood of Bookbinders,AFL-CIO, herein calledthe Union, the General Counsel of the Na-142 NLRB No. 58. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Labor Relations Board, by the Regional Director for the Thir-teenth Region, issued a complaint dated December 27, 1962, againstJ. J. Collins Sons, Inc., herein called the Respondent, alleging that theRespondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) and (5) and Section 2 (6)and (7) of the National Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing before a Trial Examinerwere duly served upon the Respondent and the Charging Party.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].With respect to the unfair labor practices, the complaint alleges,in substance, that the Union was and is the exclusive representativeof all papercutting machine operators, folding machine set-up men,hand bookbinders and their apprentices of the Respondentin an ap-propriate unit, and that on October 31, 1962, and at all times there-after, Respondent unlawfully refused to bargain collectively with theUnion.The Respondent's answer, filed January 3, 1963, admits certainjurisdictional and factual allegations of the complaint, but deniesthe commission of any unfair labor practices.On January 29, 1963, all parties to this proceeding entered into astipulation of facts, and jointly moved to transfer this proceedingdirectly to the Board for findings of fact, conclusions of law, andDecision and Order.The motion states that the parties have waivedtheir rights to a hearing before a Trial Examiner, and to the issuanceof an Intermediate Report. The motion also provides that the charge,complaint, answer, and stipulation of facts constitute the entire recordin the case.On February 4,1963, the Board granted the parties' motion to trans-fer the case to the Board. Briefs were thereafter filed by the GeneralCounsel and the Respondent.Upon the basis of the parties' stipula-tion of facts, the briefs, and the entire record in the case, the Boardmakes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation, is engaged in commercialprinting at its Melrose Park, Illinois, plant.During the calendar year1961, a representative period, Respondent shipped goods valued inexcess of $100,000 directly to points outside the State of Illinois.The Respondent admits, and we find, that it is engaged in commercewithin the meaning of the Act. J. J. COLLINS SONS, INC.II.THE LABOR ORGANIZATION INVOLVED547Bookbinders and PaperCutters' Union of Chicago, Local #8, Inter-nationalBrotherhoodof Bookbinders,AFL-CIO, is a labororganiza-tion as defined in Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that the Respondent violated Section 8 (a) (5)and (1) of the Act by its admitted refusal to bargain with Local 8which had been certified by the Board as the representative of anappropriate' unit of the Respondent's employees.The Respondentcontends that, because the Board refused to grant it a hearing on acertain challenged ballot, thereby denying it due process, the certifica-tion was invalid and there was no obligation upon it to bargain. Theballot of Norbert Toporek had been challenged by the Employer onthe ground that Toporek was not in the appropriate unit because heallegedlywas not acutter's apprentice.The Regional Director, follow-ing an investigation, issued a report in which he rejected this challengeand included this individual in the unit on the ground that he had asufficient community of interest with those in the unit and that hehad for a 2-week period replaced a cutter in the unit. Thereafter,the Respondent filed exceptions to this report with the Board, settingforth in detail the duties of this individual which did not vary sub-stantially from those found by the Regional Director and embodied inRespondent's contentions regarding his unit placement.The Boardfound that this individual should be included in the unit for the samereasons asthose relied upon by the Regional Director!We find that the Respondent has been afforded an opportunity tolitigate fully all the relevantissues inthis case, and that it has notshown that there are material or substantial questions of fact or lawthat warrant a further hearing.'Accordingly, we conclude, as didthe Regional Director, that the certification was valid and the Respond-ent's admittedrefusalto bargain violated Section 8 (a) (5) and (1)of the Act.'See the Decision and Direction in Case No.13-R-C-8652,dated October 2, 1962, notpublished in NLRB volumes, in which the Board denied a hearing as to the Respondent'scontentions involved herein on the groundthat theydid not raise material and substantialquestions of fact.20.K. Van and Storage,Inc.,127 NLRB 1537,1539,enfd 297F. 2d 74 (CA. 5),J R. Simplot Company,138 NLRB 172.InN.L.R.B. v. Joclin Manufacturing Comp,iwy,314 F 2d 627 (C A 2), mod 314F 2d 635, 52 LRR3I 2625, the court recently held that the Board properly conditions theright to a hearing with respect to challenged ballots on "a showingthatfactual issuesare 'substantial and material'-a requirement not only properbut necessary to preventdilatorytactics by employers or unions disappointed in the election returns."The courtwent on to find, contrary to the Board,that substantial and material issues had beenraised and remanded the case to the Board for a hearing thereon.Applying to the presentcase the legal principle approved by the court in Joclan,we are convincedthat theRespond-ent in the instant case has not raised such substantial and material issues712-548-64-vol.142-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe also find that the Respondent admittedly failed and refused tofurnish Local 8, upon its request, data relating to weekly salaries andinitial employment dates of employees in the unit, and, thereby violatedSection 8(a) (5) and (1) of the Act.ORDERUpon the basis of the foregoing findings and conclusions and theentire record, including the record in the representation case, andpursuant to Section 10(c) of the Act, Respondent J. J. Collins Sons,Inc.,Melrose Park, Illinois, its officers, agents, successors, and as-signs, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Bookbinders and PaperCutters' Union of Chicago, Local #8, International Brotherhood ofBookbinders, AFL-CIO, as the duly certified exclusive representativeof its employees in the following appropriate unit :All paper cutting machine operators, all folding machine setupmen, all hand bookbinders and their apprentices, excluding office cler-ical employees, professional employees, guards, supervisors, and allother employees as defined in the Act.(b)Refusing to furnish to Bookbinders and Paper Cutters' Unionof Chicago, Local #8, International Brotherhood of Bookbinders,AFL-CIO, data relating to weekly salaries of initial employmentdates of employees in the above-described unit.(c) In any other manner interfering with the efforts of Bookbindersand Paper Cutters' Union of Chicago, Local #8, InternationalBrotherhood of Bookbinders, AFL-CIO, to bargain collectively withRespondent on behalf of the employees in the above-described unit.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Bookbinders and PaperCutters' Union of Chicago, Local #8, International Brotherhood ofBookbinders, AFL-CIO, as the representative of its employees inthe above-described appropriate unit and, if an understanding isreached, embody such understanding in a signed agreement.(b)Upon request, furnish to Bookbinders and Paper Cutters'Union of Chicago, Local #8, International Brotherhood of Book-binders, AFL-CIO, data relating to weekly salaries and initial em-ployment dates of employees in the above-described unit.(c)Post at its main office in Melrose Park, Illinois, and at all ofits other offices where it employs or stations employees in the appro-priate unit, copies of the attached notice marked "Appendix." 3a In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " J. J. COLLINS SONS, INC.549Copies of the said notice, to be furnished by the Regional Directorfor the Thirteenth Region, shall, after being duly signed by Respond-ent's representative, be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the said Regional Director for the Thirteenth Region,in writing, within 10 days from the date of this Order, what stepsithas taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :Wx WILL bargain collectively, upon request, with the Book-binders and Paper Cutters' Union of Chicago, Local #8, Inter-national Brotherhood of Bookbinders, AFL-CIO, as the exclusivebargaining representative of all our employees in the appropriateunit described below with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, and,if an agreement is reached, embody such agreement in a signedcontract.All papercutting machine operators, all folding machineset-upmen, allhand bookbinders and their apprentices, ex-cluding office clerical employees, professional employees,guards, supervisors, and all other employees as defined in theAct.tiVE WILL furnish, upon request, to Bookbinders and PaperCutters' Union of Chicago, Local #8, International Brotherhoodof Bookbinders, AFL-CIO, data relating to weekly salaries andinitial employment dates of employees in the above-describedunit.J.J.COLLINS SONS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's Regional 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDOffice, 176 West Adams Street, Chicago, Illinois, 60603, TelephoneNo. Central 6-9660, if they have any question concerning this noticeor compliance with its provisions.BerglundChevrolet,Inc.andTruck Drivers Local Union No.649.Case No. A 0-57.May 10, 1963ADVISORYOPINIONThis is a petition filed by Berglund Chevrolet, Inc., herein calledthe Employer, for an Advisory Opinion in conformity with Section102.98 and 102.99 of the Board's Rules and Regulations, Series 8,,asamended.In pertinent part, the petition alleges as follows :1.Truck Drivers Local Union No. 649, herein called the Union, hasfiled with the New York State Labor Relations Board, herein calledNYSLRB, a petition in Case No. WE-1382 requesting that it becertified as the representative of the Employer's employees for thepurposes of collective bargaining.2.The Employer is a retail automobile sales and service agencyhaving its place of business at 215 West Fourth Street, Jamestown,New York.3.During the calendar year 1962, the Employer's gross sales to-taled upwards of $3,000,000 of which in excess of $250,000 representedreceipts from sales and services from outside the State of New Yorkand of which in excess of $250,000 represented sales of goods, prod-ucts, and services to businesses subject to the jurisdiction of the Board.During the same year the Employer purchased from outside theState of New York cars and trucks valued upwards of $2,000,000and parts valued in excess of $120,000.4.The NYSLRB has made no findings with respect to the com-merce data hereinabove set forth.5.There is no representation or unfair labor practice proceedinginvolving the same labor dispute pending before the Board.6.Although served with a copy of the petition for Advisory Opin-ion herein, no response as provided by the Board's Rules and Regu-lations has been filed by the Union.On the basis of the above, the Board is of the opinion that :1.The Employer is a retail enterprise operating an automobilesales and service agency in Jamestown, New York.2.During the calendar year 1962, the Employer did a gross volumeof business in excess of $500,000 and made from outside the State142 NLRB No. 63.